          Case 1:20-cv-01500-NONE-SKO Document 4 Filed 11/10/20 Page 1 of 8


 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                                EASTERN DISTRICT OF CALIFORNIA
 8

 9   CHRIS EPPERSON,                                     CASE NO. 1:20-cv-01500-NONE-SKO
10                       Plaintiff,                      FIRST SCREENING ORDER
11                                                       (Doc. 1)
             v.
12                                                       21-DAY DEADLINE
13   DANIEL CEDERBORG,
                         Defendant.
14

15

16

17

18                                            I.    INTRODUCTION
19                A. Background
20          On October 23, 2020, Plaintiff Chris Epperson, proceeding pro se, filed a complaint. (Doc.
21 1 (“Compl.”).) Plaintiff also filed an application to proceed in forma pauperis, which was granted

22 on October 27, 2020. (Docs. 2 & 3.)

23          Plaintiff’s complaint is now before the Court for screening. As discussed below, Plaintiff’s
24 allegations are insufficient to establish subject matter jurisdiction and to plead a cognizable claim.

25 Plaintiff is granted leave to file a first amended complaint and is provided the pleading requirements

26 and legal standards under which his claims will be analyzed.
27                B. Screening Requirement and Standard
28          In cases where the plaintiff is proceeding in forma pauperis, the Court is required to screen
          Case 1:20-cv-01500-NONE-SKO Document 4 Filed 11/10/20 Page 2 of 8


 1 each case and shall dismiss the case at any time if the Court determines that the allegation of poverty

 2 is untrue, or that the action or appeal is frivolous or malicious, fails to state a claim upon which

 3 relief may be granted, or seeks monetary relief against a defendant who is immune from such relief.

 4 28 U.S.C. § 1915(e)(2). If the Court determines that a complaint fails to state a claim, leave to

 5 amend may be granted to the extent that the deficiencies of the complaint can be cured by

 6 amendment. Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc).

 7          The Court’s screening of a complaint under 28 U.S.C. § 1915(e)(2) is governed by the
 8 following standards. A complaint may be dismissed as a matter of law for failure to state a claim

 9 for two reasons: (1) lack of a cognizable legal theory; or (2) insufficient facts under a cognizable

10 legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). Plaintiff

11 must allege a minimum factual and legal basis for each claim that is sufficient to give each defendant

12 fair notice of what plaintiff’s claims are and the grounds upon which they rest. See, e.g., Brazil v.

13 U.S. Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d 795, 798

14 (9th Cir. 1991).

15             C. Summary of the Complaint
16          Plaintiff’s complaint is vague and ambiguous, which makes it difficult for the Court to
17 determine what, if any, cognizable claims are contained within the complaint.

18          In the caption of the complaint, Plaintiff lists an address—“BF Sisk Building[,] 1130 O
19 Street[,] Fresno[,] CA 93724”—as the defendant. (Compl. at 1.) On the next page, however,

20 Plaintiff names Daniel Cederborg (“Defendant”), County Counsel, as the sole defendant. (Compl.

21 at 2.) The address for Defendant is listed as 2220 Tulare Street, Suite 500, Fresno, CA 93721.

22 (Compl. at 2.)

23          Next, Plaintiff checks the box indicating that the basis for jurisdiction in this matter is
24 diversity of citizenship, but he leaves blank the section of the complaint form requesting information

25 about his and Defendant’s states of citizenship. (Compl. at 3–4.) In the section of the form asking

26 for an explanation of the amount in controversy, Plaintiff writes “motion to discreet.” (Compl. 5.)
27 Plaintiff also lists “Health & Safety Exempt No. 9” as a basis for federal question jurisdiction.

28 (Compl. at 4.)

                                                      2
          Case 1:20-cv-01500-NONE-SKO Document 4 Filed 11/10/20 Page 3 of 8


 1         Plaintiff provides the following terms in the statement of his claim: “Enievident Tampeeron
 2 discreet.” (Compl. at 5.) In identifying the relief or damages requested, Plaintiff writes “Failure to

 3 meet the federal deadlines.” (Compl. at 6.)

 4         Plaintiff’s civil cover sheet indicates that the cause of action is brought under “472c,” and
 5 “50 USC 2271” is listed in the section requesting a brief description of the cause. (Doc. 1-1.)

 6 Plaintiff checks the box on the civil cover sheet indicating that this is forfeiture/penalty action and

 7 writes “41(b)” underneath. (Doc. 1-1.) The demand is listed as “[$]300 B.” (Doc. 1-1.)

 8                                                II.   DISCUSSION
 9         A. Subject Matter Jurisdiction
10             1. Legal Standards
11         Federal courts have no power to consider claims for which they lack subject matter
12 jurisdiction. Bender v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986); see also Vacek v.

13 United States Postal Serv., 447 F.3d 1248, 1250 (9th Cir. 2006) (citing Kokkonen v. Guardian Life

14 Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Subject matter jurisdiction is determined and must exist

15 at the time the complaint is filed. See Morongo Band of Mission Indians v. Cal. State Bd. of

16 Equalization, 858 F.2d 1376, 1380 (9th Cir. 1988) (looking to original complaint, not amended

17 complaint, for subject matter jurisdiction).

18         Federal district courts have original jurisdiction over “all civil actions arising under the
19 Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “A case ‘arises under’

20 federal law either where federal law creates the cause of action or ‘where the vindication of a right

21 under state law necessarily turn[s] on some construction of federal law.’” Republican Party of

22 Guam v. Gutierrez, 277 F.3d 1086, 1088–89 (9th Cir. 2002) (modification in original) (citing

23 Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 8–9 (1983)). “The presence or

24 absence of such jurisdiction is governed by the ‘well-pleaded complaint rule,’ under which ‘federal

25 jurisdiction exists only when a federal question is presented on the face of the plaintiff’s properly

26 pleaded complaint.’” Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 470–71 (1998) (quoting
27 Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)).

28         District courts also have original jurisdiction over civil actions in diversity cases “where the

                                                        3
            Case 1:20-cv-01500-NONE-SKO Document 4 Filed 11/10/20 Page 4 of 8


 1 matter in controversy exceeds the sum or value of $75,000” and where the matter is between

 2 “citizens of different States.” 28 U.S.C. § 1332. “Subject matter jurisdiction based upon diversity

 3 of citizenship requires that no defendant have the same citizenship as any plaintiff.” Tosco Corp. v.

 4 Communities for a Better Env’t, 236 F.3d 495, 499 (9th Cir. 2001) (per curiam), abrogated on other

 5 grounds by Hertz Corp. v. Friend, 59 U.S. 77 (2010).

 6            This Court has an independent duty to consider its own subject matter jurisdiction, whether
 7 the issue is raised by the parties, and must dismiss an action over which it lacks jurisdiction. Fed.

 8 R. Civ. P. 12(h)(3); see also Cal. Diversified Promotions, Inc. v. Musick, 505 F.2d 278, 280 (9th

 9 Cir. 1974) (“It has long been held that a judge can dismiss sua sponte for lack of jurisdiction.”). The

10 burden is on the plaintiff to allege facts establishing that jurisdiction exists to hear his or her claims.

11 Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986) (“The party seeking to invoke the court’s

12 jurisdiction bears the burden of establishing that jurisdiction exists.”).

13                2. Analysis
14            The Court finds that Plaintiff has failed to properly plead the existence of either diversity or
15 federal question jurisdiction. With regard to diversity jurisdiction, the complaint fails to allege

16 complete diversity of citizenship between the parties, as Plaintiff left blank the section of the

17 complaint form requesting information about the parties’ states of citizenship. (Compl. at 4.) In

18 any event, the face of the complaint indicates that the parties are not diverse. The complaint lists

19 both Plaintiff’s and Defendant’s addresses as in California.1 (Compl. 1–2.) Because Defendant has

20 the same citizenship as Plaintiff, the Court has no diversity jurisdiction over this matter.

21            Plaintiff’s allegations as to the amount in controversy are also insufficient. Where the
22 complaint form sought an explanation for how that requirement was satisfied, Plaintiff simply wrote

23 “motion to discreet,” rather than a numerical value. (Compl. at 5.) Plaintiff’s civil cover sheet

24 notes a demand of “[$]300B,” which the Court infers to mean $300 billion, in damages. (Doc. 1-

25 1.) The Court, however, cannot determine from the complaint how Plaintiff reached this number.

26 See Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 1002 (9th Cir. 2007) (a court
27

28
     1
      The first page of the complaint indicates Plaintiff’s address is in Merced, California, while the second page lists his
     address as in Fresno, California. (Compl. 1–2.)

                                                                 4
          Case 1:20-cv-01500-NONE-SKO Document 4 Filed 11/10/20 Page 5 of 8


 1 “cannot base [its] jurisdiction on a [party’s] speculation and conjecture”), overruling on other

 2 grounds recognized by Rodriguez v. AT & T Mobility Servs. LLC, 728 F.3d 975, 981 (9th Cir. 2013).

 3 To establish diversity jurisdiction, Plaintiff must provide facts or calculations establishing how he

 4 arrived at his demand. See Campbell v. Vitran Express, Inc., No. C 10-04442-RGK-SHX, 2010 WL

 5 4971944, at *3 (C.D. Cal. Aug.16, 2010) (estimates by a party cannot be based on calculations that

 6 are “devoid of any concrete evidence”).

 7          As for federal question jurisdiction, Plaintiff fails to identify a specific federal statute or
 8 constitutional provision giving rise to his claims. The complaint lists only “Health & Safety Exempt

 9 No. 9” as a basis for federal question jurisdiction (Compl. at 4), and it is unclear to what this refers.

10 Plaintiff’s civil cover sheet identifies the bases for the cause of action as “472c,” “50 USC 2271,”

11 and “41(b).” (Doc. 1-1.) Title 50 of the United States Code, which involves “War and National

12 Defense,” however, does not contain a Section 2271. See 50 U.S.C § 2201, et seq. Plaintiff’s

13 citations are unclear and without additional specifications, the identification of “472c” and “41(b)”

14 is too vague, as those two provisions can be subsections of any number of statutes.

15          For the foregoing reasons, the Court finds that Plaintiff’s complaint is deficient for failure
16 to sufficiently plead subject matter jurisdiction. Plaintiff will be granted leave to amend his

17 complaint. Given that Plaintiff and Defendant have the same citizenship, Plaintiff will not be able

18 to establish diversity jurisdiction. Should Plaintiff decide to amend his complaint, he must clearly

19 state under which federal statute or constitutional provision his claim arises.

20          B. Statement of a Claim
21              1. Legal Standards
22          Under Federal Rule of Civil Procedure 8(a), a complaint must contain “a short and plain
23 statement of the claim showing that the pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2).

24 Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of

25 action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

26 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s
27 allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

28 Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

                                                       5
            Case 1:20-cv-01500-NONE-SKO Document 4 Filed 11/10/20 Page 6 of 8


 1 omitted). Since Plaintiff is appearing pro se, the Court must construe the allegations of his complaint

 2 liberally and must afford him the benefit of any doubt. See Karim–Panahi v. Los Angeles Police

 3 Dep’t, 839 F.2d 621, 623 (9th Cir. 1988). However, “the liberal pleading standard . . . applies only

 4 to a plaintiff’s factual allegations.” Neitzke v. Williams, 490 U.S. 319, 330 n.9 (1989).

 5            To survive screening, Plaintiff’s claims must be facially plausible, which requires sufficient
 6 factual detail to allow the Court to reasonably infer that each named defendant is liable for the

 7 misconduct alleged. Iqbal, 556 U.S. at 678; Moss v. United States Secret Service, 572 F.3d 962,

 8 969 (9th Cir.2009). The “sheer possibility” that a defendant acted unlawfully is not sufficient, and

 9 mere consistency with liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at

10 678; Moss, 572 F.3d at 969.

11                2. Analysis
12            The Court finds that Plaintiff’s complaint does not contain a short and plain statement of the
13 claim showing that the pleader is entitled to relief. See Fed. R. Civ. P. 8(a). First, Plaintiff fails to

14 identify a cognizable legal basis for his claim. As previously discussed in Section II.A.2, the only

15 potential legal basis for Plaintiff’s claim identified in the complaint is “Health & Safety Exempt No.

16 9,” and it is not clear to what this refers. (Compl. at 4.) Furthermore, the statute identified in

17 Plaintiff’s civil cover sheet (“50 USC 2271”) does not exist, and the remaining provisions (“472c”

18 and “41(b)”) are too vague without additional specifications to know precisely what statutes Plaintiff

19 is intending to cite. (Doc. 1-1.)

20            Second, the complaint lacks any factual allegations to support Plaintiff’s claim. The
21 statement of Plaintiff’s claim contains only the following phrase: “Enievident Tampeeron discreet.”

22 (Compl. at 5.) Again, it is not clear to the Court what this phrase means, and the Court cannot

23 determine what Plaintiff is attempting to allege in the complaint. An internet search of the phrase

24 did not provide any additional information helpful to clarifying its meaning.2 Given that the terms

25
     2
       The Court notes that the search results contained previous actions filed by Plaintiff using the same phrase, against
26   various defendants, and which appear to have been dismissed at various stages of the particular litigation. A search of
     court records for Plaintiff returned the following dismissed cases: (1) Epperson v. State of California, No. 1:19-cv-
27   00743-LJO-BAM, dismissed for failure to prosecute on September 24, 2019 (Doc. 6); (2) Epperson v. Capital of
     Harrisburg, No. 1:19-cv-00475-LJO-SAB, dismissed for failure to prosecute on June 27, 2019 (Doc. 5); (3) Epperson
28   v. British Embassy, No. 1:18-cv-01432-DAD-EPG, dismissed for failure to prosecute on June 25, 2019 (Doc. 6); (4)
     Epperson v. Foreign Commonwealth Office, 1:18-cv-01386-DAD-SAB, dismissed for failure to prosecute on April 8,

                                                               6
            Case 1:20-cv-01500-NONE-SKO Document 4 Filed 11/10/20 Page 7 of 8


 1 within the complaint do not have an ascertainable meaning, and the complaint lacks details

 2 explaining how Plaintiff was allegedly harmed and how the Defendant may be responsible, the Court

 3 finds that the complaint fails to satisfy the requirements of Rule 8.

 4           In any second amended complaint, Plaintiff must clearly state the legal basis for his claim
 5 and the facts that support and show that the Defendant committed the violation asserted as the legal

 6 basis for the claim. See Fed. R. Civ. P. 8(a). Plaintiff should explain how Defendant was involved

 7 in Plaintiff’s alleged harm and what acts or omissions give rise to Defendant’s liability. Merely

 8 listing the parties and providing ambiguous recitations of seemingly random terms and statutory

 9 provisions is not sufficient.

10                                 III.        CONCLUSION AND ORDER
11           Plaintiff’s complaint, as currently presented to the Court, fails to state an adequate basis for
12 jurisdiction and a claim. As noted above, the Court will provide Plaintiff with an opportunity to

13 amend his claims and cure, to the extent possible, the identified deficiencies. Lopez, 203 F.3d at

14 1130. In doing so, he shall consider the standards set forth in this order. Plaintiff is advised that an

15 amended complaint supersedes the original complaint. Lacey v. Maricopa Cty., 693 F.3d 896, 927

16 (9th Cir. 2012) (en banc). Therefore, Plaintiff’s amended complaint must be “complete in itself

17 without reference to the prior or superseded pleading.” Rule 220, Local Rules of the United States

18 District Court, Eastern District of California.

19           Based on the foregoing, it is HEREBY ORDERED that:
20           1.       Plaintiff is granted leave to file a first amended complaint; and
21           2.       Within twenty-one (21) days from the date of service of this order, Plaintiff must file
22                    a first amended complaint curing the deficiencies identified by the Court in this order
23                    or a notice of voluntary dismissal.
24

25

26
27 2019 (Docs. 5 & 6); (5) Epperson v. U.S. District Court, Northern District of Alabama, No. 1:18-cv-01028-AWI-EPG,
     dismissed without leave to amend on August 1, 2018 (Doc. 4); (6) Epperson v. Oracle Corporation, No. 1:15-cv-00724-
28   LJO-BAM, dismissed without leave to amend on November 16, 2015 (Doc. 22); and (7) Epperson v. Global American,
     Inc., No. 1:15-cv-00935-BAM, dismissed without leave to amend on October 14, 2015 (Doc. 12).

                                                             7
          Case 1:20-cv-01500-NONE-SKO Document 4 Filed 11/10/20 Page 8 of 8


 1 If Plaintiff fails to file an amended complaint in compliance with this order, the undersigned

 2 will recommend to the assigned district judge that this action be dismissed for failure to state

 3 a claim and to obey a court order.

 4
     IT IS SO ORDERED.
 5

 6 Dated:    November 9, 2020                                /s/   Sheila K. Oberto           .
 7                                                 UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  8
